Citation Nr: 0839817	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
including combat service in the Republic of Vietnam.  The 
veteran died in June 2002, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

In February 2006, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
file.  At the hearing, the appellant submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

In March 2006, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.  As the Board denied the 
issue of entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 in its March 2006 decision, 
this latter issue is final and no longer on appeal.





FINDINGS OF FACT

1.  At the time of the veteran's service in the Republic of 
Vietnam, the herbicide Agent Orange was being used.

2.  It has been shown by competent medical evidence that the 
veteran was diagnosed with diabetes mellitus following 
discharge from military service, and that comorbidities from 
his diabetes mellitus included coronary artery disease (CAD).

3.  The veteran died in June 2002.  According to his death 
certificate, the immediate cause of death was cardiac arrest, 
due to (or as a consequence of) CAD.

4.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling.

5.  Giving the appellant the benefit of the doubt, competent 
medical evidence has shown that the veteran had Type II 
diabetes mellitus, which is presumed to have been incurred 
during his active service.

6.  The veteran's service-connected Type II diabetes mellitus 
contributed materially and substantially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to grant the claim 
for service connection for the cause of the veteran's death, 
the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service, even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

In the case of a veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, service connection for Type II diabetes mellitus will 
be rebuttably presumed if such disorder manifests to a degree 
of 10 percent or more at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The veteran died in June 2002. The death certificate lists 
his immediate cause of death as cardiac arrest, due to (or as 
a consequence of) CAD.

At the time of the veteran's death, service connection was in 
effect only for PTSD, rated as 70 percent disabling from 
November 21, 1997.

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
CAD which contributed to his death was caused by Type II 
diabetes mellitus, incurred as a result of exposure to Agent 
Orange while serving in Vietnam.

It has been shown by competent medical evidence that the 
veteran was diagnosed with diabetes mellitus following 
discharge from military service, and that comorbidities from 
his diabetes mellitus included CAD.  At a May 1998 VA 
examination, the veteran was diagnosed with insulin dependent 
diabetes mellitus with CAD which was stable at that time.  At 
a June 2001 VA examination, the veteran was diagnosed with 
diabetes mellitus with complication of CAD, status post 
bypass surgery.

Therefore, the question at issue is whether the veteran 
suffered from Type I or Type II diabetes mellitus.  While 
presumptive service connection may be established for Type II 
diabetes mellitus because the veteran served in Vietnam and 
was presumably exposed to Agent Orange, no such presumption 
exists for Type I diabetes mellitus.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The veteran was not service-
connected for either type of diabetes mellitus at the time of 
his death in June 2002, but current law will allow a finding 
of presumptive service connection for Type II diabetes 
mellitus if it can be determined that the veteran suffered 
from that condition (rather than Type I diabetes mellitus) 
following his active military service in Vietnam.  See id.

It is well-documented in the veteran's VA treatment records 
that his diabetes mellitus was insulin dependent.  At his May 
1998 VA examination, it was noted that the onset of his 
diabetes mellitus was in 1972 or 1973.  At his June 2001 VA 
examination, it was noted that his age of onset of diabetes 
was 25.

The June 2001 VA examiner was asked to provide an opinion as 
to whether the veteran suffered from Type I or Type II 
diabetes mellitus.  In January 2002, the examiner opined that 
the veteran suffered from  Type I diabetes mellitus, after 
talking to the veteran and learning that oral pills did not 
work for the first year after his diagnosis and that the 
veteran had been on insulin ever since that first year.

Following the veteran's death, the June 2001 VA examiner was 
once again asked to provide an opinion as to whether the 
veteran suffered from Type I or Type II diabetes mellitus.  
In December 2002, the examiner once again opined that the 
veteran had suffered from Type I diabetes mellitus, because 
the veteran had taken oral pills for a year and these did not 
help his diabetes.

The Board notes that a June 2002 VA treatment record 
contained a list of the veteran's disabilities and included 
the following notation: diabetes mellitus without 
complications Type II.  This treatment record was not 
referenced by the June 2001 VA examiner when he rendered his 
two opinions.

In addition, after the June 2001 VA examiner rendered his two 
opinions, the appellant submitted private treatment records 
for the veteran dated in February 1995 and May 1997.  The 
February 1995 record notes that the veteran had had insulin 
dependent diabetes mellitus since 1975.  The May 1997 record 
reflects that the veteran had a history of Type II diabetes 
mellitus and contains a diagnosis of insulin-requiring Type 
II diabetes mellitus.  The appellant also submitted two 
deposition transcripts, which were transcribed in connection 
with a medical malpractice case instituted by the veteran.  
The first transcript, dated in September 2000, is a 
deposition taken of the veteran, wherein he stated that he 
was first diagnosed with diabetes in 1973 and that he was not 
insulin dependent at that time, as he was given oral 
medication at first.  The veteran went on to state that he 
became insulin dependent in 1974.  The second transcript, 
dated in October 2000, is a deposition taken of the veteran's 
doctor, wherein he provided a definition of Type I diabetes 
and stated that the veteran was an insulin dependent Type II 
diabetic.  The doctor went on to state that he did not know 
of any Type I diabetics who had developed the disease after 
their teenage years.  By all accounts, the veteran was first 
diagnosed with diabetes mellitus in his twenties, which would 
therefore be inconsistent with a Type I diagnosis and more 
consistent with a Type II diagnosis, according to the 
veteran's doctor.

At her February 2006 video conference hearing, the appellant 
testified that, in the early 1970's, the veteran had been 
prescribed oral medication for his diabetes at first, rather 
than insulin.  She testified that he later was transferred to 
an insulin regimen, which he continued for the remainder of 
his life.

After reviewing the entire record, the Board concludes that 
the evidence is in equipoise as to whether the veteran 
suffered from Type I versus Type II diabetes mellitus.  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied to find that the veteran suffered from 
Type II diabetes mellitus, a condition that can be 
presumptively service-connected based upon Agent Orange 
exposure during Vietnam service.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Therefore, the Board concludes 
that a service-connected disability (i.e., Type II diabetes 
mellitus) did cause or contribute substantially or materially 
to the veteran's death, as CAD was a diagnosed complication 
of the veteran's diabetes mellitus.  Therefore, entitlement 
to service connection for the cause of the veteran's death is 
warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


